                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-7718 PA (JCx)                                          Date    October 5, 2018
 Title             Bobby Ray Martin v. Frederick Johnson, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant Murphy Trucking, LLC (“Murphy
Trucking”). Murphy Trucking asserts that this Court has jurisdiction over the action brought against it
and co-defendant Frederick Johnson by plaintiff Bobby Ray Martin (“Plaintiff”) on the basis of diversity
jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction over only
those matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins.
Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994). A suit filed in state court may be
removed to federal court if the federal court would have had original jurisdiction over the suit.
28 U.S.C. § 1441(a). A removed action must be remanded to state court if the federal court lacks subject
matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the party
seeking removal, and the removal statute is strictly construed against removal jurisdiction.” Prize Frize
Inc. v. Matrix Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there
is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th
Cir. 1992).

        To invoke this Court’s diversity jurisdiction, the removing defendant must prove that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). A person is domiciled in the place he resides with the intent to
remain or to which he intends to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir.
2001). “A person residing in a given state is not necessarily domiciled there, and thus is not necessarily
a citizen of that state.” Id. The citizenship of an LLC is the citizenship of its members. See Johnson v.
Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike a partnership, an LLC is a
citizen of every state of which its owners/members are citizens.”); Marseilles Hydro Power, LLC v.
Marseilles Land & Water Co., 299 F.3d 643, 652 (7th Cir. 2002) (“[T]he relevant citizenship [of an
LLC] for diversity purposes is that of the members, not of the company . . . .”). A corporation is a


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                          JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-7718 PA (JCx)                                            Date    October 5, 2018
 Title          Bobby Ray Martin v. Frederick Johnson, et al.

citizen of any state where it is incorporated and of the state where it has its principal place of business.
28 U.S.C. § 1332(c); see Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990).

        In an effort to establish its own citizenship, Murphy Trucking alleges that it “is an Alabama
limited liability company with its principle place of business in Abbeville, AL.” (Notice of Removal at
2:21-22.) Murphy Trucking has therefore alleged its citizenship as if it were a corporation. However, as
a limited liability company, Murphy Trucking has the citizenship of each of its members. See Johnson,
437 F.3d at 899. A defendant is presumed to know the facts surrounding its own citizenship. See, e.g.,
Leon v. Gordon Trucking, Inc., 76 F. Supp. 3d 1055, 1063 (C.D. Cal. 2014); Cretian v. Job1USA, Inc.,
No. 09-CV-770-ST, 2009 WL 4841039, at *1 (D. Or. Dec. 11, 2009) (“Defendant is presumed to know
its own citizenship; indeed it is in the best position to know it for purposes of removal.”). By failing to
allege its members’ citizenship, Murphy Trucking has failed to establish its own citizenship, and the
Court cannot determine whether complete diversity of citizenship exists. Therefore, Murphy Trucking
has not established that this Court has diversity jurisdiction over this action.

        Accordingly, Defendant has not met its burden to establish this Court’s subject matter
jurisdiction. The Court remands this action to Los Angeles County Superior Court, Case No. 710973.
See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 2 of 2
